Order entered July 21, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                  No. 05-22-00015-CR

                        MANUEL HERRERA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-82166-2018

                                       ORDER

      Before the Court is appellant’s July 18, 2022 fourth motion for an extension

of time to file his brief. We GRANT the motion to the extent we ORDER

appellant’s brief due by July 27, 2022. Absent extraordinary circumstances, further

extensions will not be granted.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE